                 Case 1:19-cv-00095-JDB Document 11 Filed 09/30/19 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
1                                      DISTRICT OF COLUMBIA
2

3
     VIOLA ASONGWED,                                )
     1612 Buchanan St., NE                          ) Case No.: 1:19-cv-00095-JDB
4
     Washington, DC 20017                           )
                                                    )
5                    Plaintiffs,                    )
                                                    ) ELECTRONICALLY FILED
6           v.                                      )
                                                    )
7
                                                    )
     CAPITAL ONE BANK (USA) N.A.,                   )
     1680 Capital One Drive                         )
8    Bank of America Center, 16th Floor             )
     Mclean, VA 22102-1111                          )
9
                                                    )
                     Defendant.                     )
10

11
                                   JOINT STIPULATION OF DISMISSAL
12
            Plaintiff Viola Asongwed (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.
13
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
14
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with
15
     each party to bear its own costs and fees.
16

17
            JOINTLY SUBMITTED BY:

18
     /s/ John D. Sadler (with permission)             /s/ Anitra Ash-Shakoor
19   John D. Sadler, DC Bar # 483301                 Anitra Ash-Shakoor, (DC Bar
     sadlerj@ballardspahr.com                        #1008693Federal Bar No.: 18701)
20
     BALLARD SPAHR LLP                               Capital Justice
21   1909 K Street NW, 12th Floor                    1717 K Street NW, Suite 900
     Washington, DC 20006-1157                       Washington, DC 20006
22   Telephone: 202.661.7659                         Office: (202) 465-0888
     Facsimile: 202.661.2299                         Direct: (202) 465-0463
23   COUNSEL FOR DEFENDANT                           Fax: (202) 827-0089
                                                     Email: a.ashshakoor@capitaljustice.com
24

25



                                                    -1-
                                    JOINT STIPULATION OF DISMISSAL
              Case 1:19-cv-00095-JDB Document 11 Filed 09/30/19 Page 2 of 2




                                                   COUNSEL FOR PLAINTIFF
1

2

3

4

5
                                    CERTIFICATE OF SERVICE
6

7
            I certify that on September 3027, 2019 I filed Plaintiff VIOLA ASONGWED’s Joint

8    Stipulation of Dismissal using the CM/ECF system, which will provide notice to the following:

9

10   John D. Sadler, DC Bar # 483301
     sadlerj@ballardspahr.com
11   BALLARD SPAHR LLP
     1909 K Street NW, 12th Floor
12
     Washington, DC 20006-1157
     Telephone: 202.661.7659
13
     Facsimile: 202.661.2299
14

15

16                                               /s/ Anitra Ash-Shakoor
                                                 Anitra Ash-Shakoor, (DC Bar #1008693Federal
17                                             Bar No.: 18701)
                                                 Capital Justice
18                                               1717 K Street NW, Suite 900
                                                 Washington, DC 20006
19
                                                 Office: (202) 465-0888
20                                               Direct: (202) 465-0463
                                                 Fax: (202) 827-0089
21                                               Email: a.ashshakoor@capitaljustice.com

22

23

24

25



                                                  -2-
                                JOINT STIPULATION OF DISMISSAL
